Coulter, J.
The description in the levy was sufficient. The purchaser, we may presume, had no difficulty at the time of his bid, in referring it to the locality he thought or believed he was purchasing. The inquest ^eem to have had no difficulty whatever in ascertaining the land, and fixing the value of the rents, issues, and profits.
Hyskill v. Given, 7 S. & R. 369, and Swartz v. Moore, 5 Ib. 257, settle principles which govern this case. If there is any uncertainty in the description, arising from extrinsic facts, it can be cured by testimony, like other cases of latent ambiguity.
The plaintiff himself being the purchaser, it was his own fault if the description was not sufficiently precise.
Judgment reversed, and a venire de novo awarded.